UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21202 John Hancock Preferred Income Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: July 31, 2006 ITEM 1. REPORT TO SHAREHOLDERS. CEO corner TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 Funds investments page 6 Financial statements page 11 Trustees & officers page 31 For more information page 36 To Our Shareholders, The future has arrived at John Hancock Funds. We have always been firm believers in the powerful role the Internet can play in providing fund information to our shareholders and prospective investors. Recently, we launched a redesigned, completely overhauled Web site that is more visually pleasing, easier to navigate and, most importantly, provides more fund information and learning tools without overwhelming the users. Not long after we embarked on this major project, a study was released by the Investment Company Institute, the mutual fund industrys main trade group, which found that an overwhelming majority of shareholders consider the Internet the wave of the future for accessing fund information. Our new site sports fresher and faster ways to access account information. New innovations allow investors to view funds by risk level, track the performance of the John Hancock funds of their choice, or sort funds by Morningstar, Inc.s star ratings. Investors who own a John Hancock fund through a qualified retirement plan and dont pay sales charges when making a purchase have the option of sorting by a Load Waived Morningstar Rating, thereby creating an apples-to-apples comparison with no-load funds that may also be available in their retirement plan. The new site also has more educational tools and interactive modules to educate and assist investors with their financial goals, from college savings to retirement planning. A new I want to feature allows investors to check performance, invest more money, update personal information or download prospectuses and forms quickly and easily. In another of our ongoing efforts to provide our shareholders with top-notch service, we also redesigned our shareholder reports, as you may have noticed with this report. We hope the larger size, more colorful cover and redesigned presentation of the commentary and data tables will draw you in and make them easier to read. After youve read your shareholder report, we encourage you to visit our new Web site  www.jhfunds.com  and take a tour. Its easy, fast and fun and allows you to be in control of what you see and do. In short, its the wave of the future! Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of July 31, 2006. They are subject to change at any time. Your fund at a glance The Fund seeks to provide a high level of current income, consistent with preservation of capital, by investing in a diversified portfolio of securities that, in the opinion of the Adviser, may be undervalued relative to similar securities in the marketplace. Under normal market conditions, the Fund invests at least 80% of its assets in preferred stocks and other preferred securities. Over the last twelve months * Preferred stocks posted lackluster returns amid rising interest rates and a glut of new issuance. * Many of the Funds best performers for the year were those helped by high coupons and/or tax-advantaged status. * Holdings in U.S. automakers detracted from performance amid an industry slump. Top 10 issuers Nexen, Inc. 3.5% Merrill Lynch & Co. 2.7% DPL Capital Trust II 3.1% HSBC Finance Corp. 2.7% FPC Capital I 2.9% MetLife, Inc. 2.7% Interstate Power & Light Co. 2.9% ING Groep N.V. 2.6% JPMorgan Chase 2.8% Fleet Capital Trust 2.6% As a percentage of net assets plus the value of preferred shares on July 31, 2006. 1 Managers report John Hancock Preferred Income Fund II Preferred stocks posted lackluster returns for the 12-month period ended July 31, 2006, amid growing worries about inflation and interest rates. The period began on an upbeat note in August 2005, thanks to investors optimism that the Federal Reserve Board might be at or near the end of its then year-long interest rate hike cycle. Because preferreds make fixed-income payments in the form of dividends, their prices tend to follow those of U.S. Treasury securities. Also aiding preferreds was strong demand from investors seeking out higher-yielding alternatives to U.S. government securities. But from the early fall through the final weeks of 2005, preferreds suffered a significant sell-off in response to worries over the future direction of inflation and interest rates. Stronger-than-expected economic news resurrected worries that inflation wasnt dead after all, raising fears that the Fed would be forced to continue raising rates to cool price pressures. In the early weeks of 2006, preferred stocks staged a rally, although it was very brief. Only weeks later, preferred stocks resumed their decline as the Treasury market weakened in the midst of renewed evidence that inflation was ticking higher as the global economy strengthened. The appointment of a new Fed chairman also added to the markets worries because investors fretted that Ben Bernanke might overshoot and raise interest rates too high. These factors, coupled with a bout of profit taking, put pressure on preferred stock prices. Also weighing on them was a glut of new issuance, which typically came to market with higher 2 Gregory K. Phelps and Mark T. Maloney for the Sovereign Asset Management LLC Portfolio Management Team yields than already-outstanding securities, making older issues less attractive and putting pressure on their prices. In the final weeks of the period, preferreds rebounded strongly as new issuance abated and the Treasury market rallied. some of our preferred holdings broke with convention and posted strong gains Performance For the 12 months ended July 31, 2006, John Hancock Preferred Income Fund II returned 1.50% at net asset value and 9.57% at market value. The difference in the Funds net asset value (NAV) performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Funds NAV share price at any time. By comparison, the average long-term bond fund returned 1.97% at net asset value, according to Morningstar, Inc.; the Standard & Poors 500 Index returned 5.38% and the Dow Jones Utility Average returned 12.73% . Going forward, the Fund has switched its benchmark indexes to ones that are more closely correlated to the Funds holdings. They included the broad-based Lehman Brothers Aggregate Bond Index, which returned 1.46% and the Merrill Lynch Preferred Stock Hybrid Securities Index, which returned 2.19% . Preferred stocks leaders and laggards Despite the generally difficult environment for preferred stocks overall, some of our preferred holdings broke with convention and posted strong gains for the 12-month period. We enjoyed good gains from PNM Resources, Inc., a New Mexico electric utility. It was bolstered by the companys move to reopen one of its nuclear plants that had been Preferred Income Fund II 3 INDUSTRY DISTRIBUTION 1 Electric utilities 20% Multi-utilities 12% Investment banking & brokerage 9% Diversified banks 9% Diversified financial services 8% Multi-line insurance 7% Gas utilities 6% Oil & gas exploration & production 5% Real estate management & development 4% Integrated telecommunication services 4% Regional banks 3% Consumer finance 3% Automobile manufacturers 2% Agricultural products 2% All others 4% shut down due to mechanical problems. Our holdings in MetLife, Inc. also aided performance, bolstered by strong demand for preferreds with certain tax advantages. Our stake in Southern Union Co. worked in our favor, thanks to the preferred stock holdings high coupon and tax-advantaged status, coupled with the companys improved financial results. Our non-callable holdings in DPL Capital Trust II, an electric utility based in and serving Ohio, also made a positive contribution to performance, helped by their high coupons and speculation that the company might be taken over. On the flip side, our exposure to U.S. automakers detracted from performance. Investments in the preferred stocks of Ford Motor Co. and General Motors Corp. held us back in light of concerns about the ongoing profitability of the U.S. auto industry and the two companies declining global market share and credit rating downgrade to below investment grade. Despite their recent travails, we continued to maintain our stake in the two automakers because we like the attractive yields their bonds and preferred stocks offer and believe the companies are taking positive steps to address their problems, including cutting costs and reducing production. Credit quality upgrade Our view is that the global economy is poised for a slowdown. With that in mind, we have purposely added more defensive names to the portfolio, including those issued by companies in recession-resistant industries. By the end of the period, the vast majority of our holdings were issued by utilities and energy companies, which traditionally have proven defensive amid slower economic conditions. We also have a large stake in top tier multinational financial institutions  including Citigroup, HSBC Holdings Plc and Lehman Brothers Holdings. We believe that they, too, can not only withstand, but possibly even prosper, if the global economy weakens. 4 Preferred Income Fund II Outlook Our outlook for the coming year is increasingly optimistic. At the end of the period, there was mounting evidence that the U.S. economy and, most likely, the global economy, were slowing. Stocks issued by home builders, home improvement stores and low-end retailers sold off heavily, suggesting that U.S. consumers, whose spending accounts for roughly two-thirds of the U.S. gross domestic product, may finally have tightened their purse strings. At the same time, commodity prices sold off and the bond market rallied, suggesting investors view that economic growth was slowing. A late-period inverted yield curve, a graph that plots the yield difference between short- and long-term bonds, also suggested slower economic conditions ahead. An inverted yield curve has typically foreshadowed a recession. In our view, slowing economic conditions will, as they traditionally have, bode well for fixed-income investments, including preferred stocks. We also believe that long-term demand  driven by the baby boom generations increasing need for income-producing investments  also will provide an ongoing boost for preferred stocks. Our outlook for the coming year is increasingly optimistic. This commentary reflects the views of the portfolio management team through the end of the Funds period discussed in this report. The teams statements reflect its own opinions. As such they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. The Fund normally will invest at least 25% of its managed assets in securities of companies in the utilities industry. Such an investment concentration makes the Fund more susceptible than a more broadly diversified fund to factors adversely affecting the utilities industry. Sector investing is subject to greater risks than the market as a whole. 1 As a percentage of the Funds portfolio on July 31, 2006. Preferred Income Fund II 5 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 7-31-06 This schedule is divided into five main categories: bonds, capital preferred securities, common stocks, preferred stocks and short-term investments. Bonds, capital preferred securities, common stocks and preferred stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 1.90% (Cost $9,724,134) Electric Utilities 1.90% Black Hills Corp., Note 6.500% 05-15-13 BBB $5,000 4,981,715 Entergy Gulf States, Inc., 1st Mtg Bond 6.200 07-01-33 BBB+ 5,000 4,589,990 Credit Par value Issuer, description, maturity date rating (A) Value Capital preferred securities 18.14% (Cost $91,779,983) Asset Management & Custody Banks 0.98% BNY Capital, 7.97%, Ser B, 12-31-26 A $4,700 4,920,914 Diversified Banks 0.79% Lloyds TSB Bank Plc, 6.90%, 11-29-49 (United Kingdom) A+ 4,000 3,995,000 Diversified Financial Services 2.50% JPM Capital Trust I, 7.54%, 01-15-27 A 12,000 12,617,736 Electric Utilities 4.67% DPL Capital Trust II, 8.125%, 09-01-31 B+ 22,150 23,589,750 Gas Utilities 3.69% KN Capital Trust I, 8.56%, Ser B, 04-15-27 BB+ 10,000 9,471,750 KN Capital Trust III, 7.63%, 04-15-28 BB+ 10,673 9,169,975 Integrated Telecommunication Services 1.95% TCI Communications Financing Trust III, 9.65%, 03-31-27 BBB 9,243 9,846,448 Multi-Utilities 2.87% Dominion Resources Capital Trust I, 7.83%, 12-01-27 BBB 8,450 8,890,135 Dominion Resources Capital III, 8.40%, 01-15-31 BBB 5,000 5,603,985 6 Preferred Income Fund II See notes to financial statements F I N A N C I A L S T A T E M E N T S Credit Par value Issuer, description, maturity date rating (A) Value Regional Banks 0.69% Summit Capital Trust I, 8.40%, Ser B, 03-15-27 A $3,300 3,483,691 Issuer Shares Value Common stocks 6.94% (Cost $23,701,735) Electric Utilities 1.96% FPL Group, Inc. 180,000 7,765,200 Scottish Power Plc, American Depositary Receipt (ADR) (United Kingdom) 47,619 2,154,760 Gas Utilities 2.18% ONEOK, Inc. 295,743 11,004,597 Multi-Utilities 2.80% Alliant Energy Corp. 220,000 7,959,600 CH Energy Group, Inc. 40,000 1,983,600 DTE Energy Co. 98,790 4,180,793 Credit Issuer, description rating (A) Shares Value Preferred stocks 118.49% (Cost $615,671,462) Agricultural Products 2.48% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 160,000 12,520,000 Asset Management & Custody Banks 0.18% BNY Capital V, 5.95%, Ser F A 40,000 918,000 Automobile Manufacturers 3.04% Ford Motor Co., 7.50% BB 40,000 714,000 General Motors Corp., 7.25%, Ser 04-15-41 B 87,900 1,590,111 General Motors Corp., 7.25%, Ser 07-15-41 B 210,500 3,801,630 General Motors Corp., 7.25%, Ser 02-15-52 B 447,300 7,926,156 General Motors Corp., 7.375%, Ser 10-01-51 B 73,125 1,316,250 Broadcasting & Cable TV 0.20% Comcast Corp., 7.00% BBB+ 40,000 1,004,000 Consumer Finance 3.78% CIT Group, Inc., 6.35%, Ser A BBB+ 60,000 1,512,000 Ford Motor Credit Co., 7.375% BBB 24,800 516,832 Ford Motor Credit Co., 7.60% Ba2 100,000 2,160,000 HSBC Finance Corp., 6.00% A 72,200 1,691,646 HSBC Finance Corp., 6.36%, Depositary Shares, Ser B BBB+ 143,200 3,590,024 HSBC Finance Corp., 6.875% A 349,100 8,860,158 SLM Corp., 6.00% A 33,500 771,170 See notes to financial statements Preferred Income Fund II 7 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Diversified Banks 12.60% BAC Capital Trust IV, 5.875% A 51,150 1,159,059 Comerica Capital Trust I, 7.60% BBB+ 120,400 3,028,060 Fleet Capital Trust VII, 7.20% A 459,900 11,607,876 Fleet Capital Trust VIII, 7.20% A 310,000 7,839,900 HSBC Holdings Plc, 6.20%, Ser A (United Kingdom) A 249,600 6,015,360 Republic New York Corp., 6.25%, Ser HSBC A 50,000 1,138,000 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 450,500 10,149,765 Santander Finance Preferred SA, Unipersonal, 6.41%, Ser 1 (Spain) A 225,000 5,598,000 USB Capital IV, 7.35% A 152,800 3,827,640 USB Capital V, 7.25% A 252,000 6,363,000 USB Capital VIII, 6.35%, Ser 1 A 83,000 1,975,400 Wells Fargo Capital Trust IV, 7.00% A 140,800 3,553,792 Wells Fargo Capital Trust VI, 6.95% A 50,000 1,265,500 Wells Fargo Capital Trust VII, 5.85% A 5,000 113,600 Diversified Financial Services 9.48% ABN AMRO Capital Funding Trust V, 5.90% A 373,600 8,518,080 ABN AMRO Capital Funding Trust VII, 6.08% A 336,000 7,899,360 Citigroup Capital VII, 7.125% A 222,200 5,639,436 Citigroup Capital VIII, 6.95% A 538,500 13,424,805 General Electric Capital Corp., 6.10% AAA 22,863 549,169 JPMorgan Chase Capital IX, 7.50%, Ser I A 73,800 1,853,118 JPMorgan Chase Capital X, 7.00%, Ser J A1 259,000 6,576,010 Repsol International Capital Ltd., 7.45%, Ser A (Cayman Islands) BB+ 136,313 3,410,551 Electric Utilities 21.57% Boston Edison Co., 4.78% A 15,143 1,303,812 Cleveland Electric Financing Trust I, 9.00% BB 210,000 5,418,000 Entergy Mississippi, Inc., 7.25% A 109,000 2,825,280 FPC Capital I, 7.10%, Ser A BB+ 568,603 14,294,679 FPL Group Capital Trust I, 5.875% BBB+ 441,800 9,993,516 Georgia Power Capital Trust V, 7.125% BBB+ 259,300 6,591,406 Georgia Power Capital Trust VII, 5.875% BBB+ 116,500 2,632,900 Great Plains Energy, Inc., 8.00%, Conv BBB 559,100 13,278,625 HECO Capital Trust III, 6.50% BBB 120,000 3,036,000 Interstate Power & Light Co., 8.375%, Ser B Baa3 700,000 21,770,000 Northern States Power Co., 8.00% BBB 175,800 4,486,416 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 130,000 3,172,819 PPL Energy Supply LLC, 7.00% BBB 330,570 8,303,918 Southern California Edison Co., 6.00%, Ser C BBB 20,000 1,893,750 Southern California Edison Co., 6.125% BBB 10,000 978,750 Southern Co. Capital Trust VI, 7.125% BBB+ 37,100 944,195 Virginia Power Capital Trust, 7.375% BB+ 318,219 7,987,297 Gas Utilities 2.98% Southern Union Co., 7.55% BB+ 229,500 5,916,510 Southwest Gas Capital II, 7.70% BB 258,500 6,630,525 Vectren Utility Holdings, Inc., 7.25% A 99,400 2,504,880 8 Preferred Income Fund II See notes to financial statements F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Hotels, Resorts & Cruise Lines 0.63% Hilton Hotels Corp., 8.00% BB 125,000 3,168,750 Integrated Telecommunication Services 4.49% Telephone & Data Systems, Inc., 6.625% A 155,000 3,720,000 Telephone & Data Systems, Inc., 7.60%, Ser A A 605,967 15,082,519 Verizon New England, Inc., 7.00%, Ser B A3 154,250 3,856,250 Investment Banking & Brokerage 13.46% Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB 248,600 12,628,880 Goldman Sachs Group, Inc., 6.20%, Ser B A 140,000 3,487,400 Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K A 177,000 4,306,410 Lehman Brothers Holdings Capital Trust V, 6.00%, Ser M A 50,000 1,159,500 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A 145,200 7,042,200 Merrill Lynch Preferred Capital Trust III, 7.00% A 360,400 9,179,388 Merrill Lynch Preferred Capital Trust IV, 7.12% A 167,400 4,262,004 Merrill Lynch Preferred Capital Trust V, 7.28% A 273,200 6,999,384 Morgan Stanley Capital Trust II, 7.25% A 35,000 876,050 Morgan Stanley Capital Trust III, 6.25% A 248,779 5,918,452 Morgan Stanley Capital Trust IV, 6.25% A 57,000 1,340,640 Morgan Stanley Capital Trust V, 5.75% A1 311,500 6,812,505 Morgan Stanley Capital Trust VI, 6.60% A 160,000 3,934,400 Life & Health Insurance 1.93% PLC Capital Trust IV, 7.25% BBB+ 331,075 8,392,751 Prudential Plc, 6.50% (United Kingdom) A 53,807 1,329,033 Multi-Line Insurance 9.84% Aegon NV, 6.375% (Netherlands) A 355,000 8,665,550 Aegon NV, 6.50% (Netherlands) A 44,100 1,093,680 ING Groep NV, 7.05% (Netherlands) A 774,700 19,785,838 MetLife, Inc., 6.50%, Ser B BBB 799,550 20,140,665 Multi-Utilities 11.84% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 39,870 4,160,187 BGE Capital Trust II, 6.20% BBB 645,000 14,647,950 Dominion CNG Capital Trust I, 7.80% BB+ 150,000 3,756,000 DTE Energy Trust I, 7.80% BB+ 253,000 6,350,300 PNM Resources, Inc., 6.75%, Conv BBB 90,000 4,435,200 PSEG Funding Trust II, 8.75% BB+ 680,000 18,135,600 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 7,900 614,225 South Carolina Electric & Gas Co., 6.52% Baa1 15,000 1,510,313 TECO Capital Trust I, 8.50% B 245,212 6,194,055 Oil & Gas Exploration & Production 6.71% Apache Corp., 5.68%, Depositary Shares, Ser B BBB 25,000 2,434,375 Chesapeake Energy Corp., 6.25%, Conv (G) B+ 4,850 1,358,097 Devon Energy Corp., 6.49%, Ser A BB+ 32,355 3,276,956 Nexen, Inc., 7.35% (Canada) BB+ 1,068,800 26,837,568 See notes to financial statements Preferred Income Fund II 9 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Real Estate Management & Development 6.68% Duke Realty Corp., 6.50%, Depositary Shares, Ser K BBB 110,000 2,589,400 Duke Realty Corp., 6.60%, Depositary Shares, Ser L BBB 109,840 2,636,160 Duke Realty Corp., 6.625%, Depositary Shares, Ser J BBB 449,400 10,794,588 Duke Realty Corp., 7.99%, Depositary Shares, Ser B BBB 10,650 523,515 Kimco Realty Co., 6.65%, Depositary Shares, Ser F BBB+ 37,030 901,681 Public Storage, Inc., 6.45%, Depositary Shares, Ser X BBB+ 30,000 695,700 Public Storage, Inc., 7.50%, Depositary Shares, Ser V BBB+ 307,100 7,904,754 Public Storage, Inc., 8.00%, Depositary Shares, Ser R BBB+ 304,500 7,682,535 Regional Banks 3.51% PFGI Capital Corp., 7.75% A 686,000 17,728,847 Reinsurance 0.17% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) BBB 40,000 862,000 Thrifts & Mortgage Finance 2.08% Abbey National Plc, 7.25% (United Kingdom) A 275,620 6,887,744 Abbey National Plc, 7.375% (United Kingdom) A 140,800 3,611,520 Wireless Telecommunication Services 0.84% United States Cellular, 7.50% A 165,100 4,218,305 Maturity Credit Par value Issuer, description date rating (A) Value Short-term investments 3.35% (Cost $16,900,000) Government U.S. Agency 3.35% Federal Home Loan Bank, Discount Note 08-01-06 AAA $16,900 16,900,000 Total investments 148.82% Other assets and liabilities, net 1.51% Fund preferred shares and accrued dividends (50.33%) Total net assets 100.00% (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $12,520,000 or 2.48% of the Funds net assets as of July 31, 2006. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. 10 Preferred Income Fund II See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 7-31-06 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (cost $757,777,314) $751,400,199 Cash 35,002 Cash segregated for futures contracts 468,000 Dividends and interest receivable 3,981,122 Receivable for swap contracts 272,397 Unrealized appreciation of swap contracts 3,140,245 Receivable from affiliates Other 3,686 Other assets 47,130 Total assets Liabilities Payable for futures variation margin 22,500 Payable to affiliates Management fees 34,321 Other payables and accrued expenses 254,179 Total liabilities Auction Preferred Shares (APS) including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 10,160 shares issued, liquidation preference of $25,000 per share Net assets Common shares capital paid-in 498,764,930 Accumulated net realized gain on investments, financial futures contracts and swap contracts 7,340,526 Net unrealized depreciation of investments, financial futures contracts and swap contracts (3,776,285) Accumulated net investment income 2,595,551 Net assets applicable to common shares Net asset value per common share Based on 21,059,736 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $23.98 See notes to financial statements Preferred Income Fund II 11 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 7-31-06. This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) and distributions paid to APS shareholders for the period stated. Investment income Dividends $46,155,771 Interest 8,291,394 Total investment income Expenses Investment management fees 5,782,388 Accounting and legal services fees 146,071 Trustees fees 32,062 Compliance fees 12,442 APS auction fees 668,820 Custodian fees 126,098 Printing fees 93,347 Federal excise tax 78,110 Professional fees 38,837 Transfer agent fees 30,570 Registration and filing fees 23,750 Interest 1,079 Miscellaneous 1,694 Total expenses Less expense reductions (1,541,970) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain on Investments 8,503,929 Financial futures contracts 1,956,759 Swap contracts 1,204,013 Change in net unrealized appreciation (depreciation) of Investments (46,600,296) Financial futures contracts (1,014,947) Swap contracts (48,234) Net realized and unrealized loss Distributions to APS (10,632,926) Increase in net assets from operations 12 Preferred Income Fund II See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses and distributions, if any, paid to shareholders. Year Year ended ended 7-31-05 1 7-31-06 Increase (decrease) in net assets From operations Net investment income $49,115,595 $48,953,867 Net realized gain 2,431,031 11,664,701 Change in net unrealized appreciation (depreciation) 21,865,207 (47,663,477) Distributions to APS (6,222,877) (10,632,926) Increase in net assets resulting from operations Distributions to common shareholders From net investment income (42,330,069) (39,171,109) From net realized gain  (6,280,224) Net assets Beginning of period 523,195,003 548,053,890 End of period 2 1 Audited by previous auditor. 2 Includes accumulated net investment income of $882,172 and $2,595,551, respectively. See notes to financial statements Preferred Income Fund II 13 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 7-31-03 7-31-04 1 7-31-05 1 7-31-06 Per share operating performance Net asset value, beginning of period 3 Net investment income 4 1.30 2.31 2.33 2.33 Net realized and unrealized gain (loss) on investments 1.55 (0.17) 1.16 (1.71) Distributions to APS (0.08) (0.14) (0.30) (0.50) Total from investment operations Less distributions to common shareholders From net investment income (1.26) (2.16) (2.01) (1.86) From net realized gain  (0.22)  (0.30) Capital charges Offering costs related to common shares (0.03)    Offering costs and underwriting discounts related to APS (0.14)       Net asset value, end of period Per share market value, end of period Total return at market value Ratios and supplemental data Net assets applicable to common shares, end of period (in millions) $531 $523 $548 $505 Ratio of expenses to average net assets 9 (%) 1.01 10 1.07 1.09 1.06 Ratio of gross expenses to average net assets 11 (%) 1.28 10 1.37 1.38 1.36 Ratio of net investment income to average net assets 12 (%) 7.84 10 9.11 9.08 9.47 Portfolio turnover (%) 147 14 15 15 Senior securities Total value of APS outstanding (in millions) $254 $254 $254 $254 Involuntary liquidation preference per unit (in thousands) $25 $25 $25 $25 Average market value per unit (in thousands) $25 $25 $25 $25 Asset coverage per unit 13 $78,821 $75,218 $78,290 $74,047 14 Preferred Income Fund II See notes to financial statements Notes to Financial Highlights 1 Audited by previous auditor. 2 Inception period from 11-29-02 through 7-31-03. 3 Reflects the deduction of a $1.125 per share sales load. 4 Based on the average of the shares outstanding. 5 Assumes dividend reinvestment. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Not annualized. 8 Assumes dividend reinvestment and a purchase at the offering price of $25.00 per share on the inception date and a sale at the current market price on the last day of the period. 9 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.74%, 0.73%, 0.74% and 0.71%, respectively. 10 Annualized. 11 Ratios calculated on the basis of expenses relative to the average net assets of common shares that do not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized gross ratios of expenses would have been 0.94%, 0.93%, 0.94% and 0.91%, respectively. 12 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net investment income would have been 5.71% , 6.17%, 6.18% and 6.36%, respectively. 13 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. See notes to financial statements Preferred Income Fund II 15 Notes to financial statements Note A Accounting policies John Hancock Preferred Income Fund II (the Fund) is a diversified closed-end management investment company registered under the Investment Company Act of 1940, as amended. Significant accounting policies of the Fund are as follows: Valuation of investments Securities in the Funds portfolio are valued on the basis of market quotations, valuations provided by independent pricing services or at fair value as determined in good faith in accordance with procedures approved by the Trustees. Short-term debt investments which have a remaining maturity of 60 days or less may be valued at amortized cost, which approximates market value. The Fund determines the net asset value of the common shares each business day. Investment transactions Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Net realized gains and losses on sales of investments are determined on the identified cost basis. Discount and premium on securities The Fund accretes discount and amortizes premium from par value on securities from either the date of issue or the date of purchase over the life of the security. Expenses The majority of the expenses are directly iden-tifiable to an individual fund. Expenses that are not readily identifiable to a specific fund will be allocated in such a manner as deemed equitable, taking into consideration, among other things, the nature and type of expense and the relative sizes of the funds. Financial futures contracts The Fund may buy and sell financial futures contracts. Buying futures tends to increase the Funds exposure to the underlying instrument. Selling futures tends to decrease the Funds exposure to the underlying instrument or hedge other Funds instruments. At the time the Fund enters into financial futures contracts, it is required to deposit with its custodian a specified amount of cash or U.S. government securities, known as initial margin, equal to a certain percentage of the value of the financial futures contract being traded. Each day, the futures contract is valued at the official settlement price of the board of trade or U.S. commodities exchange on which it trades.
